 In the Matter of F. W. SICKLESCOMPANY,EMPLOYERandENGINEER-ING AND ARCHITECTURAL ASSOCIATION,LOCALNO. 112 OF THE INTER-NATIONAL FEDERATION OF TECHNICAL ENGINEERS,ARCHITECTS, ANDDRAFTSMEN'SUNION,AFL, PETITIONERCaseNo. 1-R-3749.DecidedJanuary .31,19.1,9DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearings 1 were held before a hearing,officer of the National Labor Relations Board.The hearing officer'srulings made at the hearings are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labororganizationnamed below claims to represent employ-ees ofthe Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner requests a unit of all the Employer's technical em-ployees, including productionengineer,cost estimators,experimentalinstrument and model makers, mechanicalengineers,detailers, tooldesigners, draftsmen, layout and check men, quality control engi-neers, laboratory technicians, senior radioengineers,junior radio'The first hearing in this case was held on June24,August 5, and August6,1947.Pursuant to an order,dated March24. 1948,a reopened hearing was held on May 4,1948.On November10, 1948, the partiesto this proceeding entered into a stipulationcertain matters might be received in evidencethat2At a second hearingin this ease held at Springfield,Massachusetts, on May 4, 1948,the Employer moved that the petition be dismissedunlessthe Petitionerprovided newevidence of interestbecausenearly a year hadelapsed since thedateof the original peti-tionwe find no basisin this contention to warrant depaiting from our usual policy ofholding that a petitioner's showing of interest is an administrative matter not open tocollateralattackMatter of O D JenningsdCompany,68 N L R B 516.*Chairman Herzogand MembersHouston and Gray.81 N. L. R. B., No. 67.390 F.W. SICKLES COMPANY391engineers, radio engineering assistants,tool draftsmen, time-studyengineers,manufacturing methods engineers,supervising generalduty clerk,methods clerks,general duty clerks, specifications writers,and blueprint operators,but excluding office and clerical employees,supervisors,and all other employees of the Employer.The Employer is a Massachusetts corporation engaged in the bus-iness of manufacturing and selling radio parts and their components.The Employeremploys approximately 1,700 employees,and has a con-tractwiththe International Brotherhood of ElectricalWorkers(AFL)covering all hourly paid production and maintenance em-ployees.The employees sought by the Petitioner in the instant caseare the employees in the engineering departments who have not pre-viously been represented in any unit.The Employercontends generally that the unit is inappropriate be-cause it includes employees in several independent departments, andthat each department should constitute a separate appropriate unit.The Employeralso makes various contentionswith respect to the in-clusion and exclusion of certain classifications of employees, and thesecontentions will be dealt with later in this decision.With respectto Employer's first contention that employees of allthe engineering departments should not be included in one unit, therecord discloses the following facts.The Employer's engineeringoperations are carried on in several departments.The work donein each of these departments represents a step in the progress of aradio part to the final point where it can be turned over to the manu-facturingdivision for mass productionin the factory.A part isoriginally developed in the research and development departmentwhere a model is finally made.The model of the part is turned overto the manufacturing methods department,and this department ana-lyzesthe part todetermine how it can be produced efficiently andeconomically in mass production.The specifications department,working withthe results achieved by the manufacturing methods de-partment, prepares working plans and detailed drawingsof the partfor use by the manufacturing division. If, at a later time,there is a re-quest for a change in the specifications of the part,the specificationsdepartment consults the manufacturing methods department beforemaking the change.The quality control department decides whethera particular material specified for use in the manufacture of the partis actually suitable, but this department must consult the manufactur-ing methods department before making any change in the type of ma-terial specified.Because the Employer sells most of its merchandisefrom samples,itmaintains a model development department wheresuch samples are made, and,in the making of these samples,the model 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevelopment department must frequently consult both the specifica-tions department and the manufacturing methods department.Atvarious stages in the development of a part, it must be tested to deter-mine whether or not it meets certain prescribed tolerances and oftenspecial testing equipment must be made for the testing of a particularpart.This work is done by the test equipment department. Theproduction engineering department is made up of engineers drawnfrom the other engineering departments and selected for their detailedknowledge of the work of the departments involved in the develop-ment of the part.The function of this department is that of "troubleshooting" when any difficulty arises with respect to one of the Em-ployer's products.On the basis of the above facts and the record as a whole, it appearsthat the various engineering departments are closely interrelated.There is some interchange of employees and a great deal of inter-dependence as to functions.We find no justification for establishinga separate unit for each department, and accordingly, we agree withthe Petitioner that the appropriate unit consists of employees of allthe engineering departments in a single unit.With respect to the individual classifications of employees soughtby the Petitioner, the Employer contends, contrary to the contentionof the Petitioner, that the classifications discussed below are profes-sional employees within the meaning of Section 2 (12) (a) and (b)of the amended Act and should, therefore, be placed in a separatevoting group to comply with Section 9 (b) (1) of the amended Act.If it is decided that any of the disputed classifications are profes-sional employees, the Petitioner seeks to represent them in the sameunit with the technical employees, if such professional employeesvote in favor of such inclusion.Manufacturing methods engineersThese employees work in themanufacturing methods department and are charged with the dutyof determining how a new part developed by the research and develop-ment department may be manufactured in mass production in theEmployer's plant.First, the job in question must be broken downinto simple operations and sequence sheets prepared showing theappropriate sequence of manufacturing operations. If it is deter-mined that special tooling is required for the part, the designing ofthe tool is turned over to a tool designer who prepares drawings anddesigns the tool.Finally, the methods engineers "methodize" the jobby going out into the particular department or departments wherethe article is to be manufactured and working with the foremen whowill be in charge of the manufacture of the article.The methodsengineer should have substantial practical experience, usually as a F.W. SICKLES COMPANY393foreman in the manufacturing plant, since this department is designedto perform a service which helps the factory produce a particularproduct cheaply and economically,and enablesthe foremen to devotemoreof their time to supervisory work.Plants which do not main-tain amethods department depend upon their foremen and superin-tendent to carry out the work of methods engineers. The work doesnot require any substantialamount-off knowledge of an advanced typein a field of scienceor learningcustomarily acquired by prolongedcourses of specialized study in institutions of higher learning.Atthe time of the hearing, two methodsengineersemployed by the Em-ployer had college degrees in engineering, and six of the engineerswere only high school graduates with some additional technical,education.All of these engineers had had considerable previousexperience either with this Employer or with employers in relatedindustries.The usual line of promotion to the job of methods engi-neer is from the job of foreman in the manufacturing plant.In view of the above facts, we find, contrary to the contention ofthe Employer, that the methodsengineersare at most highly skilledtechnical employees and are not professional employees within themeaning ofthe amended Act.Tool designer:This employee also works in the manufacturingmethods department.He designs special tools which may be re-quired for the manufacture of a new part.He must be able tomeet the engineering requirements for the manufacture of radioand radar parts, consult and advise with respect to the specificationsand manufacturing processes, and work from engineer's drawingsand sketches.He must have a thorough knowledge of the plant'smanufacturing operations and keep informed concerning any changes.He is required to have considerable technical knowledge of mechanicsand some training in higher mathematics.A tool designer requiresa long period of practical experience in order to develop the requisiteskills for his work.It does not appear that the work done by thisemployee meets the requirements of Section 2 (12) (a) or (b) ofthe amended Act, and we conclude that he is a highly skilled technical-employee and not a professional employee.The production engineers:The production engineering depart-ment was set up just prior to the hearing in this case, and it was notknown at that time what all its functions would ultimately be. It wasthought that certain responsibilities formerly vested in other depart-ments would be transferred to this department, and the department'spersonnel, consisting of six productionengineers,was recruited fromotherengineeringdepartments.The most important requirementfor employment in this department was a thorough knowledge of the 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's products.The engineers were to act as "trouble shooters,"representing the engineering department as a whole, and eventuallyhaving a good deal of contact with the Employer's customers.TheEmployer introduced in evidence a job description for senior pro-duction engineer which indicated that the chief function of this posi-tionwould be to act as liaison between engineering methods, andquality control, to insure the expeditious handling of any designand specification change recommendations which would normally ariseduring a preliminary introduction of a new product into production.On the occasion of customer complaints, the production engineerwould be consulted by members of the quality control departmentand would initiate and direct corrective action.This employee isexpected to contact directly any individuals or groups from whom hebelieves the most expeditious and complete disposition of a situationmay be obtained.He must leave a thorough knowledge of the construc-tion, operation, and maintenance of plant equipment, and a goodbackground of training and practical experience in production, radio,engineering, methods and mechanics.The job description states thata production engineer should have a college degree plus at least 1year of practical experience in the Employer's plant or in a similarplant, or in the alternative, he should have some technical trainingplus 3 years of experience in the Employer's plant or in a similarorganization, or any other suitable combination of formal trainingand practical experience.Only one employee from this departmenttestified at the hearing and the record contains no testimony concern-ing the experience or qualifications of the other five engineers in thisdepartment.Kazimer Alnelisko testified that he had been in theEmployer's employ for 11 years, 2 years as a solderer, and 9 years invarious other departments not specified.This witness conducted hisown radio business for 3 years and was in the Army for some time.His salary as a production engineer was $60 a week.The record doesnot contain sufficient evidence to enable us to find this position tocome within the definition of a professional employee, and we shall,therefore, not include production engineers in the separate votinggroup of professional employees.Senior radio engineers:Senior radio engineers are employed in theresearch and development department, the test equipment laboratorydepartment, model development department, and the specificationssection.'The duties and responsibilities of the senior radio engineers3At the hearing, the Petitioner contended that some of the senior radio engineers weresupervisorsNo conclusive testimony concerning their supervisory duties was introduced,and subsequent to the hearing, in a stipulation signed on November 9 and November 10,1948,the parties agreed that none of the job classification included in Petitioner's unitrequest were supervisory. F.W. SICKLES COMPANY395vary, depending upon the department in which they are working.In the research and development department their work is creativeand is concerned with the design and development of new products.This department is not concerned with mass production problems,although care is taken to insure that the article being developed can bemanufactured on a mass production basis. The senior radio engineerin this department is required to be familiar with scientific subjectsrelating to radio, radar, and electronics.By study and research hemust keep fully informed on new theories, materials, and experimentalwork in these fields.His work is predominantly intellectual and var-ied; it involves a consistent exercise of discretion and judgment; andthe output cannot be standardized in relation to any given period oftime.The work requires knowledge of the advanced type referredto in Section 2 (12) (a) of the amended Act. At the time of thehearing, there were two senior radio engineers in the research anddevelopment department.One was a high school graduate who hadtaken special courses at Pratt Institute.He was hired in 1935 bythe Employer as a laboratory technician and had progressed throughthe positions of technician, engineering assistant, and junior radioengineer, to his present position of senior radio engineer.The othersenior radio engineer was hired in 1937 as a sample maker and pro-gressed through the positions of engineering assistant, quality controlengineer, and junior radio engineer.We find that the senior radioengineers with the research and development department are profes-sional employees.The test equipment department employed one senior radio engineer.The function of the test equipment department is to design and maketesting equipment, to test the various products manufactured by theEmployer, and also to maintain and service the Employer's testingequipment throughout the plant. Inasmuch as this department isconcerned with the creation and development of new equipment, thesenior radio engineer might have to possess the same qualificationsas the senior radio engineer in the research and development depart-ment.However, the record contains insufficient information concern-ing the duties and responsibilities of this employee to warrant ourfinding him to be a professional employee 4Accordingly, we shallinclude him in the voting group of technical employees and allowhim to vote subject to challenge. If the tally of ballots indicates thathis vote is determinative of the result of the election, we shall makea further investigation to determine his exact status.4The stipulation filed by the parties reveals that the individual occupying this positionat the time of the hearing was a high school graduate who had had additional specialcourses of an unspecified natureHe had owned his own radio service business, was hiredin 1934 by the Employer as a radio technician, and was later promoted to his presentposition. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDThe model development department employs one senior radio en-gineer.This department manufactures samples to be used by theEmployer in the sale of his merchandise. Samples are also made tomeet a customer's specifications on a special order.Many of the em-ployees in this department were originally employed in the factoryproper and were promoted to this department because of their highskill and long experience as production workers.This department isactually a production unit on a very small scale, and is consideredby the Employer as a sort of training ground for the rest of the en-gineering organization.The one senior radio engineer in this depart-ment had been an electrician, a refrigerator tester, a sample maker,and a production engineer.He was hired by the Employer in 1936.It does not appear that the work of the senior radio engineer in themodel development department meets any of the requirements of thedefinition of a professional employee contained in the amended Act,and we shall not include this classification in the voting group of pro-fessional employees.The specifications section employs five senior radio engineers.Thefunction of this department is to prepare working plans and detaileddrawings of intricate parts and assemblies from sketches, notes, ormodels, and to assist in putting the article into manufacture on a massproduction basis.Blueprints must be made of the article and instruc-tions prepared as to the materials to be used.The engineers must beable to interpret the drawings, sketches, and specifications of the re-search department or of the Employer's customers.They must havea sound knowledge of higher mathematics and electrical and mechani-cal engineering.The senior radio engineers in this department areexpected to guide the activities of the other employees in the section.such as blueprint operators, specification writers, detailers, and drafts-men, but do not act as supervisors within the meaning of the amendedAct.Four of the five senior radio engineers in this department aregraduates of institutions of higher learning and have specialized inengineering subjects.'It would appear, and we find, that the workof the senior radio engineers in this department meets the requirementsof the definition of a professional employee in Section 2 (12) (a) ofthe amended Act, and we shall accordingly include these engineersin a separate voting group of professional employees.Junior radio engineers:Junior radio engineers are employed in theresearch and development department, the test equipment department,the model development department, the specifications department, and6One of the senior radio engineers in this department was a graduate of Yale Universityin electrical engineering with additional work atMI.T:two others were graduates ofRenssalaer Polytechnic Institute in electrical engineering and another graduated fromWilliams College with additional courses in radio. F.W. SICKLES COMPANY397the short order department, which is a subdivision of the specificationsdepartment. In general, the junior radio engineers are expected topossess the same basic qualifications as the senior radio engineers andtheir work corresponds to the work of the senior radio engineers inthe department in which they work. The normal line of progressionfor junior radio engineers is to the position of senior radio engineer.Accordingly, we find that those junior radio engineers who are em-ployed in departments where we have found senior radio engineersto be professional employees are likewise professional employees, i. e.,junior radio engineers in the research and development department,and the specifications departmentsWe shall include these juniorradio engineers in the professional voting group.We shall includethe junior radio engineers in the model development department, theshort order department, and the test equipment department, in thevoting group of technical employees.Experimental instrument and model maker:The Employer employstwo experimental instrument and model makers, one in the re-search and development department and one in the test equipmentlaboratory section.This employee does experimental work in design-ing, redesigning, developing and testing various kinds of fixtures, jigs,tools, instruments, machines, and models as the need arises in any de-partment of the plant.He works under the supervision of the chiefmechanical engineer and may assign jobs to the toolroom laboratory orother workers who furnish him with routine assistance.This em-ployee must know the mechanics of tool making, be familiar with tools,machines, gauges, and the instruments necessary for his work.Hemust know shop mathematics and be able to figure angles and distancesexactly.He must have a thorough practical knowledge of the natureof metals, and be able to harden, temper, grind, and lap them.He mustalso know how to work with plastics.His work may range in com-plexity from the designing of a simple wooden jig handle to an intricateprecision tool, radio chassis, or complicated machine to be used in anyone of the many operations of the plant or in a new and untried manu-facturing process.He must have a wide knowledge of manufacturingprocedures and standard materials.His work is both manual andmental.To a large degree his work is creative and requires some scien-tific and technical knowledge.He should have several years of prac-tical experience as a skilled tool and die maker.Neither of the ex-perimental instrument and model makers in this plant had completedhigh school.One had been a tool maker and machinist, and the other6 Inasmuch as we are placing the senior radio engineer in the test equipment depart-ment in the voting group of technical employees and are allowing him to vote subjectto challenge,we shall accord the same treatment to the junior radio engineers in the testequipment department. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been a sheet metal worker. It appears that this position requiresa very highly skilled craftsman, but we do not find that the work is of aprofessional nature within the meaning of the amended Act.Layout and cheekinan:The Employer employs one layout and check-man in the research and development section.This employee checksthe work of detailers and tracers to locate errors and help them solveany difficult problems.Ile assists the chief electrical or mechanicalengineer to develop designs to mcet the customers' requirements, andadvises on specifications and manufacturing processes.He must beable to lay out a design front engineers' suggestions, notes, or sketches.He should have considerable technical knowledge of radio, some me-chanical engineering background, some training in higher mathema-tics, and a thorough knowledge of manufacturing operations in thisindustry.The particular individual employed in this position was ahigh school graduate with 3 years of special engineering studies in ad-dition.He had had previous experience as a tool designer, machinedesigner. and tool and gauge designer. It would appear that this posi-tion calls for a highly skilled technician, but that the work is not pro-fessional within the meaning of the amended Act.Experimental tool maker:The Employer employs one experi-mental tool maker in the research and development department.Therecord contains no testimony with respect to the duties and qualifica-tions of the experimental tool maker.The parties stipulated that theindividual employed in this position had had 1 year of high school, hadbeen hired in 193), without previous experience, and had progressedthrough the positions of draftsman and tool maker.There appears tobe no justification in the record for the Employer's contention that thisemployee is a professional employee within the meaning of theamended Act.Quality control engineer:The Employer employs two quality con-trol engineers in its quality control department.The job descriptionproduced in evidence by the Employer indicates that this employeeshould have a college degree and at least 1 year of practical experiencein a plant similar to the Employer's, or in the alternative, sometechnical training plus 3 years of experience in a plant similar to theEmployer's.The quality control engineer is responsible for observ-ing and reporting upon product quality in the various productiondepartments of the Employer's manufacturing division.His workmay be initiated by a customer's complaint or by requests for analysisfrom other departments of the Employer.He is required to have aknowledge of the construction, operation, and performance of plantequipment, and to have a good background of practical engineeringexperience in radio manufacture.He must understand the techniques F.W. SICKLESCOMPANY399of statistical analysis and be able to install and operate a quality con-trol system with the necessary control charts.One of the individualsholding this position with the Employer was a high school graduatewith 2 years at Boston University in the accounting field.He laterattended a Springfield Trade School and training schools conductedby Philco and R. C. A. The other quality control engineer was agraduate of Massachusetts State College, with a major in mathematicsand physics.He later completed 1 year of electrical engineering atPennsylvania State College.It does not appear that the work of thequality control engineer meets the requirements of the definition of aprofessional employee in the amended Act.Mechanical engineer:The Employer employs two mechanical engi-neers in the research and development department.This engineerdesigns and develops special equipment and machines for the manu-facture of company products.He also designs new radio products.He is required to know higher mathematics and the principles ofradio, radar, and electricity.He must work independently and hiswork is of a creative nature.One of the two employees in this classifi-cation was a high school graduate with 2 years at Northeastern Uni-versity, specializing in mathematics, mechanics, machine design, andmeteorology.He was hired by the Employer in 1932 and held posi-tions of tester, foreman, methods engineer, and finally mechanicalengineer.The other mechanical engineer had received 2 years of highschool work and was hired by the Employer in 1930.He has workedas a laboratory technician, draftsman, designer, and finally mechanicalengineer.It appears that this classification meets the requirementsof the definition of professional employees in the amended Act, andwe shall include mechanical engineers in the voting group of pro-fessional employees.The parties were originally in dispute with respect to the inclusionor exclusion of certain clerks in the engineering department. It wasfinally stipulated that the general duty clerks were clerical employeesand not technical and should, therefore, be excluded from the unitfound appropriate.The parties also agreed that methods clerkswere technical employees.The remaining disagreement relates toblueprint machine operators which the Employer contends are clericalemployees and should be excluded from the unit.The Petitionercontends that these employees are technical employees and should beincluded in the unit.The blueprint machine operator performs a series of manual ormachine operations, exposing, developing, washing, and drying blue-prints.While not a highly skilled technician, his work and interestsbear sufficient relation to those of the other technical employees inthe engineering department to warrant his inclusion in the same unit. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties are in dispute with respect to the inclusion or exclusionof time-study engineers.The Employer contends that these engineersare confidential and managerial employees and should not, be includedin any unit.The Petitioner contends that four time-study engineersshould be included in the unit of technical employees.These time-study engineers make studies on the production floor to determinethe base rate for an operation, which rate, modified by certain allow-ances and checked by research in the Employer's files, determines thebase pay of the production piece rates operator.The time-study en-gineer is empowered to refuse to time a job which he believes is notbeing performed in the prescribed sequence or where he decides thatthe operator is not giving a satisfactory demonstration.The depart-ment foreman need not be present during the time study and theforeman's approval of the rates set is not necessary under the collec-tive bargaining agreement between the IBEW and the Employer.Written time studies may be spot checked by the head of a depart-ment, but frequently prices are placed on a job before the study hasbeen so reviewed.When grievances arise concerning the base rate ofan operation, a time-study man may be called as a witness during thediscussion of the grievance for the purpose of developing the factsinvolved in setting the piece rate.As a result of their studies, thetime-study engineers may recommend changes in a particular opera-tion for the benefit of the Employer.Under the collective bargainingagreement between the IBEW and the Employer, the Employer re-serves the right to adjust piece-work rates and no provision is madefor approval by the union except that, in the event the union proteststhe rate, the Employer, after 45 days in which he may establish thefairness of the rate, agrees to submit the new rate to arbitration ifno agreement is reached.Upon the basis of the entire record, we find that these time-studyengineers are professional employees within the meaning of theamended Act and not managerial employees as contended by theEmployer.There is nothing in the record to indicate that these en-gineers act in a managerial capacity.We shall accordingly includethe time-study engineers in the separate voting group of professionalemployees hereinafter established.7'Matter of Detroit HarvesterCompany,79N L R B 1316.In that case we also heldthat there was nothing in the amendedAct to preventthe time-study employees from beingrepresentedby thesame labor organization currently representing production employees.In the instant case,the labor organization seeking to represent the time-study engineersis affiliatedwith thelabor organization representingthe productionemployees.While Board Member Gray would not place time-study engineers in any voting groupfor thereasonsset forthin the dissenting opinion in theDetroit Harvestercase, he deemshimself boundby the majorityopinion in that case. F.W. SICKLES COMPANY401The parties are in agreement that the remaining classifications inthe Petitioner's unit request, and not discussed in detail herein, aretechnical employees and may be included in the unit to be found ap-propriate.We shall direct that separate elections be held in the followinggroups and shall defer our determination as to the scope of the unituntil the results of these elections have been ascertained.1.Allmanufacturingmethods engineers, methods clerks, tooldraftsmen, draftsmen, tool designers, production engineers, blueprintmachine operators, detailers, specifications writers, junior and seniordraftsmen, laboratory technicians, experimental instrument and modelmakers, radio engineering assistant, layout and check man, experi-mental tool maker, quality control engineer, senior radio engineers inthe model development department and the test equipment depart-ment, and junior radio engineers in the model development depart-ment, the short order department, and the test equipment department,but excluding general duty clerks, cost estimators, the supervising gen-eral duty clerk, supervisors, and all other employees.2.All senior and junior radio engineers in the research and de-velopment department and the specifications department, time-studyengineers and mechanical engineers, excluding all supervisors.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof theRegionalDirector for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting groups set forth in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Elections, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Engineeringand Architectural Association, Local No. 112 ofthe International Federation of Technical Engineers, Architects, andDraftsmen'sUnion, AFL.